Citation Nr: 1009684	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  09-06 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 
1988, and from February 1991 to April 1991, along with 
additional service in the Navy Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision in which the RO 
denied the Veteran's claims for service connection.  

In October 2009, the Veteran testified during a 
videoconference Board hearing before the undersigned; a copy 
of the transcript is associated with the record.  During his 
hearing, the Veteran also submitted additional evidence, 
along with a waiver of RO consideration.  The Board accepts 
this evidence for inclusion in the record.  See 38 C.F.R. 
§ 20.1304 (2009).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, when the Veteran specifically requests service 
connection for PTSD, but the medical record includes other 
psychiatric diagnoses, the claim may not be narrowly 
construed as only a PTSD claim, and should be considered as a 
claim for a psychiatric disorder.  Since the Veteran also has 
been diagnosed with depression, the first issue on appeal has 
been recharacterized as described on the title page.

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action, on his part, is required.




REMAND

The Board finds that additional development is required prior 
to adjudicating his claims.  

PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a) (i.e., 
DSM-IV); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where, as here the Veteran does not assert that he served in 
combat, and a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During his Board hearing, the Veteran testified that he was a 
hospital corpsman at Fleet Hospital 15 in Saudi Arabia during 
Desert Storm in 1991.  He described admitting a young Marine 
that had his face blown off by a land mine.  The Veteran 
indicated that an Iraqi soldier come in, who had burns and 
shrapnel wounds as a result of an explosion of some sort; 
that this soldier passed away shortly thereafter; and that 
his body was taken to the morgue and that the Veteran was 
asked to participated in a morgue training class to identify 
and record the remains by noting the makings on the body, 
putting toe-tags, and placing the body in a bag.  He 
testified that he handled the patients as they came in and 
that when he first saw them, they were in their worst state.  
He had never had to deal with such cases and found it 
traumatizing and, if he watches the news and they are 
discussing the war or injuries or deaths, their faces and 
these memories all come back to him vividly.  His wife told 
him that he wakes up in the middle of the night either 
yelling or trying to catch his breath.  The Veteran also 
reported that the hospital was subject to incoming scud 
missiles attacks.  Thus, the Veteran asserts that he has 
PTSD, for which he has been treated at the East Orange, New 
Jersey VA Medical Center (VAMC), and that his diagnosed sleep 
apnea is due to the nightmares related to his PTSD.

In a statement, the Veteran's wife described his restless 
sleep, noting that on several occasions, unbeknown to him, he 
had hit her while asleep.  His reason for the assaults was 
the Veteran's own reactions to the horrific images of his 
time in the Persian Gulf.  She also indicated that, at times, 
he appears to be gasping for breath.

The Veteran's service personnel records confirm that he was 
stationed at the Fleet Hospital 15 in Saudi Arabia in 
February and March 1991, for which he was awarded the Navy 
and Marine Corps Overseas Service Ribbon, the National 
Defense Medal, and the Southeast Asia Service Medal.  His 
performance appraisal states: Petty Officer Hansen's 
professional knowledge, military bearing, and demeanor 
contributed to his admirable performance as a member of the 
mass casualty receiving team in receiving mass battlefield 
casualties.  Moreover, testimony given before the U.S. House 
of Representatives, Committee on Veterans' Affairs 
Subcommittee on Benefits on October 26, 1999, by a Navy 
Reserve nurse, who also served at Fleet Hospital 15, 
indicated that patient care consisted of direct front-line 
casualties, patients from second echelon facilities and walk-
in patients; that the hospital was subject to scud missile 
attacks 5 separate times from February 1 to February 25, 
1991; and a scud missile blowing up directly overhead.  

Thus, service department records and the Navy Reserve nurse's 
testimony confirm the Veteran's stressors of seeing badly 
wounded war casualties and being subjected to scud missile 
attacks. 

As the Veteran has been diagnosed with depression and PTSD, 
he should be afforded a VA psychiatric examination to 
determine the etiology of any psychiatric disorder found to 
be present.  Since at least two his stressors have been 
verified, the examiner should indicate whether the Veteran 
has PTSD due to a verified stressor, as well as an opinion as 
to whether any currently diagnosed psychiatric disorder is 
related to service. 

Sleep Apnea

As the Veteran maintains that his sleep apnea is due to war-
related nightmares, he should also be scheduled for a 
respiratory examination for an etiological opinion.  In this 
regard, the Board notes that the Veteran already is service 
connected for bronchial asthma.  Under 38 C.F.R. § 3.310 
(which was revised effective in October 2006), service 
connection may be granted for disability that is proximately 
due to or the result of a service-connected disease or 
injury.  See 38 C.F.R. § 3.310 (2009).  Such permits a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  Id.  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009). 

Prior to arranging for the Veteran to undergo examination, VA 
should obtain and associate with the claims file all 
outstanding VA treatment records.  During his hearing, the 
Veteran indicated that he receives treatment at the East 
Orange VAMC.  The claims file only contains treatment records 
from this VAMC dated from September 20, 2006 to December 20, 
2006.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, VA must obtain 
all outstanding treatment records from the above VAMC, 
following the procedures prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter 
informing him of the evidence needed to 
substantiate his claims and of the 
relative duties of VA and a claimant in 
obtaining such evidence.  Please note 
that the PTSD issue has been 
recharacterized as entitlement to service 
connection for a psychiatric disorder, to 
include PTSD.

2.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the East Orange, New Jersey 
VAMC dated prior to September 20, 2006, 
if any, and after December 20, 2006.  All 
records and/or responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
notify the Veteran and his attorney of 
the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After all available records and/or 
responses received from any contacted 
entity are associated with the claims 
file, arrange for the Veteran to undergo 
VA psychiatric and respiratory 
examinations, at an appropriate VA 
medical facility, to determine the nature 
and etiology of any currently diagnosed 
psychiatric and the Veteran's sleep 
apnea.  The claims file must be made 
available to and reviewed by the 
examiner(s) prior to the examination(s) 
so that pertinent aspects of the 
Veteran's medical history may be 
reviewed.  All appropriate tests and 
studies (to include psychological 
testing, if warranted) should be 
accomplished (with all results made 
available to the examiner(s) prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

First, after examining the Veteran and 
reviewing the relevant evidence in the 
claims file, the psychiatric examiner 
should clearly identify all current 
psychiatric disorder(s).  With respect to 
each psychiatric diagnosis, the VA 
examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any psychiatric disorder was 
incurred in or is otherwise related to 
the Veteran's military service from 
August 25, 1985 to August 25, 1988 or 
from February 17, 1991 to April 2, 1991.  

The psychiatric examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the Veteran currently has PTSD 
related to a verified in-service 
stressor-seeing badly wounded war 
casualties and/or being subjected to scud 
missile attacks.  If a diagnosis of PTSD 
is deemed appropriate, the examiner 
should explain how the diagnostic 
criteria are met, and comment upon the 
link between the current symptomatology 
and the Veteran's stressor(s).  

Then, based on examination findings, 
medical principles, and historical 
records, including available service 
treatment records, the respiratory 
examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether the Veteran's sleep apnea 
at least as likely as not (50 percent or 
greater probability) (1) was first 
manifest or had its onset during active 
duty from August 25, 1985 to August 25, 
1988 or from February 17, 1991 to April 
2, 1991, (2) is due to, or is aggravated 
by, the Veteran's service-related 
bronchial asthma, or (3) is due to, or is 
aggravated by, a psychiatric disorder 
that has been found to be related to 
service.  If the answer to either 2 or 3 
is positive, the examiner should further 
comment on whether, and to what extent, 
the Veteran's sleep apnea was caused or 
worsened beyond its natural progression 
by his asthma or the psychiatric 
disorder.

Each examiner should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a typewritten report.

4.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, 
readjudicate the Veteran's claims for 
service connection, to include on a 
direct, presumptive and secondary basis, 
if warranted.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his attorney should 
be furnished a supplemental statement of 
the case, and should be afforded an 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


